322 F.2d 1021
Willard W. FRADY, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare of the United States of America, Appellee.
No. 9092.
United States Court of Appeals Fourth Circuit.
Argued Oct. 2, 1963.Decided Oct. 4, 1963.

Wade Hall, Ashville, N.C., on brief for appellant.
Edward Berlin, Atty., Dept. of Justice (John W. Douglas, Asst. Atty. Gen., William Medford, U.S. Atty., And Sherman L. Cohn, Atty., Dept. of Justice, on brief), for appellee.
Before HAYNSWORTH, BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
The plaintiff sought to establish a period of disability and to obtain disability insurance benefits under the Social Security act.1  After an adverse administrative determination, he brought an action in the District Court which awarded summary judgment for the defendant.


2
Upon appeal, it appears clearly that there was substantial evidence in the record to support the Secretary's determination that on the critical date there was no disability within the contemplation of the Act.


3
Affirmed.



1
 42 U.S.C.A. 416(i) and 423